Parker, C. J.,

in charging the jury, stated that, con*230sidering the similarity between the' nature of suicide and the murder of another, and the consistency and uniformity of writers and.principles on this particular species of mur¿¡¿r, if the jury should find the facts as alleged in the indictment, they might safely pronounce the prisoner guilty. The important fact to be inquired into was, whether the prisoner was instrumental in the death of Jewett, by advice or otherwise. [Here his honour recapitulated the evidence.] The question then, is, did this advice procure the death of Jewett?
The government is not bound' to prove that Jewett would not have hung himself had Bowen’s counsel never reached his ear. The very act of advising to the commission of a crime is of itself unlawful. The presumption of law is, that advice has' the influence and effect intended by the adviser, unless it is shown to have been otherwise ; as that the counsel was received with scoff, or was manifestly rejected and ridiculed at the time it was given. It was said in the argument, that Jewett’s abandoned and depraved character furnishes ground to believe that ñe would .have committed the crime without such advice from Bowen. Without doubt he was a hardened and depraved wretch. But it is in man’s nature to revolt at the idea of self destruction. Where a person is predetermined upon the commission of this crime, the seasonable admonitions of a discreet and respectful friend would probably tend to overthrow his determination. On the other hand, the counsel of an unprincipled wretch, stating the heroism and courage the self-murderer displays, might induce, encourage, and fix the attention, and ultimately procure" the perpetration of the dreadful deed. And if other men would be influenced by such advice, the presumption is, that Jewett was *231so influenced. He might have been influenced by many powerful motives to destroy himself. Still the inducements might have been insufficient to procure the actual commission of the act, and one word of additional advice might have turned the scale.
Independent of the reasons of his honour the chief justice, I have not been able to find a single authority in the whole range of criminal law to support this decision but the case in Keplyng's Rep. 52, and 4 Bl. Com. 188. The words in Blackstone are, "If one persuade another to kill himself, and he does so, the adviser is guilty of murder."
If you are satisfied that Jewett, previously to any acquaintance or conversation with the prisoner, had determined within himself, that his own hand should terminate his existence, and that he esteemed the conversation with the prisoner so far as it affected himself as mere idle talk, let your verdict say so. But if you find the prisoner encouraged, and keep alive motives previously existing in Jewett’s mind, and suggested others to augment their influence, you will decide accordingly.
It may be thought singular and unjust, that the life of a man should be forfeited merely because he has been instrumental in procuring the murder of a culprit within a few hours of death by the sentence of the law. But the community has an interest in the public execution of criminals; and to take such an one out of the reach of the law is no trivial offence. Farther ; there is no period of human life which is not precious as a season of repentance, The culprit, though under sentence of death, is cheered by hope to the last moment of his existence. And you are not to consider the atrocity of the offence in the least degree diminished by the consideration that justice was thirsting for its sacrifice, and that but a small portion of Jewett’s earthly existence could in any event remain to him.
The jury found the prisoner Not Guilty.